Desmond, J.
(dissenting). I think the Appellate Division was right in holding that, on the facts and the law, this bulk sale was not “ in the ordinary course of trade ”, and so was subject to the Bulk Sales Act. This vendor was not a wholesaler but the proprietor of a small retail shoe shop. His “ ordinary course of trade ” was the selling of shoes at retail, one or two pairs at a time, for personal use by his customers. His sale and delivery, in a quick cash transaction to one buyer, of about thirteen hundred pairs out of his comparatively small stock was just the sort of thing this statute deals with. When a retail merchant makes a bulk sale of the whole, or a substantial part, of his stock, the impact of the Bulk Sales Act is automatic (see Mott v. Reeves, 125 Misc. 511, affd. 217 App. Div. 718, affd. 246 N. Y. 567). It cannot make any difference that this particular sale was nonfraudulent (see Mott v. Reeves, supra), or that it was of a kind that has become common among retail shoe merchants. The statute was enacted because of similar practices that had become all too common, and — to prevent or penalize the fraudulently motivated ones — advance notice to creditors, of all such sales, was prescribed. An affirmance here would not abolish any commercially necessary method of closing out old stocks -— it would merely call attention to the necessity of complying with the statute, as to such bulk sales.
Applying an almost identical statute to a similar sale, by a retailer, of out-of-style shoes, a Federal court wrote this :
“ The ‘ regular and usual practice and method of business of the vendor ’ cannot be measured by a prevalent custom of merchants which the vendor followed. The vendors herein were *243retail shoe merchants whose regular and usual practice and method of business was selling shoes to those who came into the store to buy from the stock in trade for wear.
‘ ‘ The plain meaning of the statute is that when a storekeeper disposes of a substantial part of his stock in trade in bulk, and selling in bulk sales is not the usual and ordinary way in which he conducts his business from day to day, the sale falls within the statute.” (Jubas v. Sampsell, 185 F. 2d 333, 334.)
The judgment should be affirmed, with costs.
Loughran, Oh. J., Lewis, Conway and Froessel, JJ., concur with Fuld, J.; Desmond, J., dissents in opinion in which Dye, J., concurs.
Ordered accordingly.